Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Roche Surety Company/Forrest, Appellant              Appeal from the 361st District Court of
                                                     Brazos County, Texas (Tr. Ct. No. 19-
No. 06-22-00095-CR         v.                        04703-CRF-361). Memorandum Opinion
                                                     delivered by Justice van Cleef, Chief
The State of Texas, Appellee                         Justice Morriss and Justice Stevens
                                                     participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Roche Surety Company/Forrest, pay all costs
incurred by reason of this appeal.



                                                     RENDERED NOVEMBER 17, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk